Citation Nr: 0431029	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  03-12 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for tinea 
pedis, tinea unguium of the toenails.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel






INTRODUCTION

The veteran, who is the appellant in this case, had active 
military service from July 1966 to August 1968.

This appeal arises from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The appellate status for the issue of the fracture in the 
veteran's right hand is also in dispute. The veteran's 
representative submitted a Notice of Disagreement on the 
veteran's behalf in June 2001 in response to a purported 
February 2001 Rating Decision, which among other 
determinations, granted a zero percent rating for a service 
connected fracture in the 5th metacarpal of the veteran's 
right hand. However, notice of that rating decision was not 
sent to the veteran until October 2002. Thus, the 
representative's June 2001 statement could not be considered 
a proper Notice of Disagreement. 

In October 2002, the RO sent the veteran formal notice of the 
February 2001 Rating Decision and a reminder that it could 
not accept the June 2001 Notice of Disagreement. The veteran 
was notified of that decision, as well as his appellate 
rights, however, a subsequent Notice of Disagreement was not 
properly received with which to initiate the appellate 
process. Accordingly, that decision became final. 38 U.S.C. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004). Thus 
the Board will not consider the question of an increased 
rating for the residuals of a fractured 5th metacarpal of the 
right hand. That question is referred to the RO for 
appropriate action.

The appeal for entitlement to a rating in excess of 10 
percent for tinea pedis, tinea unguium of the toenails 
however is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.



REMAND

The veteran's most recent VA examination for his right foot 
was in June 2001 and since then he has undergone treatment at 
the VA medical center. New regulations regarding skins 
disorders of the foot were also recently promulgated, 
effective July 2003. The Statement of the Case in March 2003 
also indicated the 10 percent evaluation of the right foot 
was not permanent because a future examination was to be 
scheduled to reassess the evaluation.

The veteran's representative submitted a recent letter on the 
veteran's behalf to the RO in October 2004 requesting a new 
VA examination of the veteran's right foot, particularly an 
inspection of the deteriorating ingrown right toenail. It 
indicated the veteran's right foot problems were growing 
progressively worse with time. It also indicated that he 
recently underwent surgery to relieve the ingrown toenail, 
which was apparently unsuccessful as it failed to resolve his 
physical difficulties. The representative objected to the 
RO's purported assessment of the most recent February 2002 VA 
treatment report in the record which showed no infection on 
follow up, necessarily implying that evidence of an infection 
may presently exist. It felt that since the last treatment in 
February 2002, the condition of the foot has worsened, 
necessitating a new examination to determine the disability's 
current severity.

The veteran has also raised contentions to the effect that 
service connection is warranted for the residuals of an 
injury to his right great toe in service.  After reviewing 
the record, the Board finds such issue to be inextricably 
intertwined with the issue of entitlement to an increased 
rating for tinea pedis and tinea unguium. As such, the issue 
must be resolved prior to consideration of the increased 
rating issue.  See, e.g., Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991). Accordingly, that issue will be addressed 
below.

In light of the foregoing, the Board is of the opinion that 
further development of the record is warranted prior to final 
appellate consideration. Accordingly, the case is remanded 
for the following actions:

1.	Request that the veteran furnish the 
relevant name, location, address, and 
approximate date of his recent surgery of 
the ingrown toenail on his right foot as 
indicated in his Form 9 Appeal to the Board. 
The RO should obtain and review these 
medical records accordingly.

2.	When the actions in paragraph 1 are 
completed, the RO must schedule the veteran 
for an examination to determine the extent 
of his service-connected right foot 
disability, characterized as tinea pedis, 
tinea unguium of the toenails. All indicated 
tests and studies must be performed, and any 
indicated consultations must be scheduled. 
The claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, in 
fact, been reviewed. The examiner's report 
must indicate whether the following exist 
and to what extent:

a.	Exudation, exfoliation, crusting, or 
itching on an extensive area.
b.	Constant exudation or itching
c.	Extensive lesions, or marked 
disfigurement.
d.	Ulceration or extensive exfoliation 
or crusting, and systemic or nervous 
manifestations, or is exceptionally 
repugnant.
e.	The examiner should also address the 
percentage of the veteran's body 
affected by this condition and the 
need for any systemic therapy such 
as corticosteroids or other 
immunosuppressive drugs and the 
length of time required for their 
use (less than 6 weeks; 6 weeks or 
more; or constantly) during the past 
12-month period. The presence or 
absence of scarring should be noted, 
and if present, their size. 
f.	The examiner must also render an 
opinion as to whether a nexus exists 
between the alleged toe trauma that 
occurred in service and the 
veteran's current right foot 
disability. The examiner must render 
an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), or at 
least as likely as not (i.e., 
probability 50 percent or less) that 
the veteran's current right foot 
disability is the result of the toe 
trauma in service. The rationale for 
all opinions must be set forth in 
writing.

3.	When all of the foregoing actions have 
been completed, the RO should undertake any 
other indicated development and then 
readjudicate the issue of entitlement to a 
rating in excess of 10 percent for tinea 
pedis, tinea unguium of the toenails. If the 
benefits sought on appeal are not granted to 
the veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter if otherwise in order, the case 
should be returned to the Board for further 
appellate action.


By this remand, the Board intimates no opinion as to 
the final disposition of the remanded issue. It must 
be emphasized, however, that the veteran has the right 
to submit additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




